      Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

ROSE SINGER,                                )
                                            )
                     Plaintiff,             )
                                            )       Case No. _________________
       vs.                                  )
                                            )       JURY TRIAL DEMANDED
CARMEL DURIAS LAGAS,                        )
Serve at:                                   )
3830 Lori Morgan Drive                      )
Edinburg, TX 78541                          )
                                            )
And                                         )
                                            )
WERNER ENTERPRISES, INC.                    )
Serve at:                                   )
Registered Agent:                           )
Corporate Creations Network, Inc.           )
4601 E. Douglas Avenue, #700                )
Wichita, KS 67218                           )
                                            )
And                                         )
                                            )
BENJAMIN RAY JOHNSON                        )
Serve at:                                   )
P.O. Box 1415                               )
Vian, OK 74962                              )
                                            )
And                                         )
                                            )
AVIAGEN, INC.                               )
Serve at:                                   )
Registered Agent:                           )
Cogency Global, Inc.                        )
2 North Jackson Street Suite 605            )
Montgomery, AL 36104                        )
                                            )
                     Defendants.            )

                                       COMPLAINT

       Plaintiff Rose Singer (“Plaintiff”), for her Complaint against Defendants Carmel Durias

Lagas (“Lagas”), Werner Enterprises, Inc. (“Werner”), Benjamin Ray Johnson (“Johnson”), and

                                                1
       Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 2 of 13




Aviagen, Inc. (“Aviagen”), states and alleges as follows:

                            PARTIES, JURISDICTION & VENUE

        1.     Plaintiff is a citizen of the State of Tennessee with a primary residence at 891

Lennox Road, Clarksville, Tennessee 37042.

        2.     Defendant Lagas is a citizen of the State of Texas with a primary residence at 3830

Lori Morgan Drive, Edinburg, Texas 78541.

        3.     Defendant Werner is a foreign corporation organized and existing under the laws

of the State of Nebraska that has and does engage in business in the State of Kansas.

        4.     Defendant Johnson is a citizen of the State of Oklahoma with a primary residence

at 701 South Cherokee, Vian, Oklahoma 74962.

        5.     Defendant Aviagen is a foreign corporation organized under the laws of the State

of Delaware and headquartered in the State of Alabama that has and does engage in business in

the State of Kansas.

        6.     Defendant Werner maintains systematic, continuous and substantial connections

with the State of Kansas and, as such, is subject to the jurisdiction of this Court. Furthermore,

pursuant to K.S.A. § 60-308, specifically subsections (b)(1)(A), (B), (G) and (L), Defendant

Werner is subject to this Court’s jurisdiction in that it committed tortious acts or omissions within

this State.

        7.     Defendant Aviagen maintains systematic, continuous and substantial connections

with the State of Kansas and, as such, is subject to the jurisdiction of this Court. Furthermore,

pursuant to K.S.A. § 60-308, specifically subsections (b)(1)(A), (B), (G) and (L), Defendant

Aviagen is subject to this Court’s jurisdiction in that it committed tortious acts or omissions within

this State.



                                                  2
       Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 3 of 13




        8.      Pursuant to K.S.A. § 60-308, specifically subsections (b)(1)(A), (B), (G) and (L),

Defendant Lagas is subject to this Court’s jurisdiction in that she committed tortious acts or

omissions within this State.

        9.      Pursuant to K.S.A. § 60-308, specifically subsections (b)(1)(A), (B), (G) and (L),

Defendant Johnson is subject to this Court’s jurisdiction in that he committed tortious acts or

omissions within this State.

        10.     In addition to consent jurisdiction and general personal jurisdiction over the

Defendants, this Court has specific personal jurisdiction over the Defendants as they each

intentionally and deliberately utilized the State of Kansas’ public roadways to further each’s

individual business interests.

        11.     Jurisdiction in this Court is proper pursuant to 28 U.S.C.A. 1332 in that the cause

involves an action between citizens of different states with an amount in controversy in excess of

Seventy-Five Thousand Dollars ($75,000.00)

        12.     Venue is appropriate in this Court pursuant to 28 U.S.C. 1391 because the events

giving rise to Plaintiff’s claims occurred in this district.

                               FACTS COMMON TO ALL COUNTS

        13.     On or about March 2, 2019, Plaintiff was riding as a passenger in the front seat of

a vehicle heading eastbound on Interstate 70 near MP 6 in Sherman County, Kansas.

        14.     At or about the same time and place, Defendant Lagas was driving a 2019 Kenworth

tractor trailer, a Commercial Motor Vehicle, bearing license plate number W29184 and VIN

1XKYD49X0KJ221243, herein described as the “Werner Truck.”

        15.     The Werner Truck was owned and operated by Werner.




                                                    3
       Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 4 of 13




       16.     Lagas was an agent, servant, employee, statutory employee and/or vice-principal

of Werner acting in the course and scope of her employment and/or agency with Werner at the

time of the subject crash.

       17.     At or about the same time and place, Defendant Johnson was driving a 2018

Freightliner tractor trailer, a Commercial Motor Vehicle, bearing license plate number 1137239

and VIN 3AKJGLDR5JSJT9466, herein described as the “Aviagen Truck.”

       18.     The Aviagen Truck was owned and operated by Aviagen.

       19.     Johnson was an agent, servant, employee, statutory employee and/or vice-principal

of Aviagen acting in the course and scope of his employment and/or agency with Aviagen at the

time of the subject crash.

       20.     On or about March 2, 2019, on Interstate 70 in Sherman County, Kansas, Kurt

Jastrow was the driver and Rose Singer and Scott Singer were passengers in a 2014 Ford F250

bearing license plate number C38454B and VIN 1FT7W2B61EEB86894, herein described as the

“Jastrow/Singer vehicle.”

       21.     The Jastrow/Singer vehicle was also pulling a camper behind it.

       22.     Before the subject crash, Lagas and Werner chose to operate the Werner Truck on

Interstate 70 in hazardous winter weather road conditions that were too dangerous to safely operate

the Werner Truck.

       23.     In addition to the making the dangerous choice to operate in those hazardous

conditions in the first place, Lagas further chose to operate the Werner Truck in those hazardous

conditions at speeds that were too great to safely control the Werner Truck given the conditions.

       24.     Lagas’ decision and choice to operate the Werner Truck at dangerous speeds in

hazardous road conditions put the motoring public at risk of serious injury or death in the event



                                                4
         Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 5 of 13




that a non-professional driver operating a passenger vehicle needed to safely pass the Werner

Truck.

         25.   Before the subject crash, Johnson and Aviagen chose to operate the Aviagen Truck

on Interstate 70 in hazardous winter weather road conditions that were too dangerous to safely

operate the Aviagen Truck.

         26.   In addition to making the dangerous choice to operate in those hazardous conditions

in the first place, Johnson further chose to operate the Aviagen Truck in those hazardous conditions

at speeds that were too great to safely control the Aviagen Truck given the conditions.

         27.   At approximately 9:56 p.m. on March 2, 2019, Lagas was driving the Werner Truck

and trailer erratically by speeding up and slowing down in the driving (right-hand) lane of

eastbound Interstate 70.

         28.   At the same time and place, Kurt Jastrow initially attempted to pass the Werner

Truck and trailer.

         29.   Due to the Werner Truck’s inconsistent speeds, Mr. Jastrow decided not to pass and

applied the brake to slow down.

         30.   At that time, the left rear side of the Werner Truck’s trailer swung into the

Jastrow/Singer vehicle’s lane and struck the Jastrow/Singer vehicle, which was traveling entirely

in the passing (left-hand) lane of eastbound Interstate 70 causing the Jastow/Singer vehicle to go

under the Werner Truck’s trailer.

         31.   Shortly thereafter, Johnson, driving the Aviagen Truck, struck the Werner Truck

and trailer, causing additional damage to the Jastrow/Singer vehicle.




                                                 5
       Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 6 of 13




       32.     As a direct and proximate result of the acts, omissions and negligence of the

defendants described herein, Plaintiff suffered life-altering, serious, permanent injuries from this

crash and incurred the damages described herein.

                                 COUNT I – CARMEL LAGAS
                                      NEGLIGENCE

       33.     Plaintiff incorporates herein by reference each and every allegation set forth in

paragraphs 1 through 32 as if fully set forth herein.

       34.     Defendant Lagas had a duty to act as a reasonable and prudent driver and to use

reasonable care in the operation of the Werner Truck and trailer.

       35.     Defendant Lagas breached her duty and was negligent in one or more of the

following respects:

       a.      Failing to operate the Werner Truck and trailer in a reasonably prudent, safe

               manner;

       b.      Operating the Werner Truck and trailer in winter weather road conditions under

               which it was not safe to operate the Werner Truck and trailer;

       c.      Driving faster than the winter weather road conditions allowed for the Werner

               Truck and trailer to be safely operated;

       d.      Failing to remove the Werner Truck and trailer from the public roadway prior to

               the crash once the winter weather road conditions did not allow for the Werner

               Truck and trailer to be safely operated;

       e.      Failing to keep the Werner Truck and trailer under proper control;

       f.      Failing to properly apply the brakes on the Werner Truck and trailer;

       g.      Failing to keep the Werner Truck and trailer entirely within their designated lane

               of travel;

                                                  6
       Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 7 of 13




        h.       Permitting her lamps and/or reflective devices to become obscured;

        i.       Operating the Werner Truck and trailer in violation of the Federal Motor Carrier

                 Safety Regulations;

        j.       Operating the Werner Truck and trailer in a distracted state while using a handheld

                 mobile device; and

        k.       Any additional negligence, violations of state law or violations of the FMCSRs

                 revealed through the discovery process in this case.

        36.      As a direct and proximate result of the negligence of Defendant Lagas described

above and herein, Plaintiff has suffered physical injury, along with medical expense, loss of

enjoyment of life, lost wages, loss of earning capacity, disability, disfigurement, pain and

suffering, and mental anguish, all in the past, and will incur additional such damages of those types

in the future.

        WHEREFORE, Plaintiff Rose Singer prays for judgment against Defendant Carmel Durias

Lagas for an amount in excess of $75,000.00, together with all other relief that the Court deems

just and proper, as well as costs and expenses incurred in the prosecution of said claim.

                        COUNT II – WERNER ENTERPRISES, INC.
                     VICARIOUS/RESPONDEAT SUPERIOR LIABILITY

        37.      Plaintiff incorporates herein by reference each and every allegation set forth in

paragraphs 1 through 36 as if fully set forth herein.

        38.      The Werner Truck and trailer Defendant Lagas was driving at the time of the subject

crash were owned by and/or leased to Defendant Werner.

        39.      At all times relevant herein, defendant Lagas, was an agent, servant and/or

employee of defendant Werner.




                                                  7
       Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 8 of 13




       40.     At all times relevant herein, Defendant Lagas was acting within the scope and

course of her agency, servitude and/or employment with defendant Werner.

       41.     As Defendant Lagas’ principal, master and/or employer, defendant Werner is

vicariously liable for any and all damages that resulted from Defendant Lagas’ acts, omissions and

negligence under the doctrine of respondeat superior.

       WHEREFORE, Plaintiff Rose Singer prays for judgment against Defendant Werner

Enterprises, Inc. for an amount in excess of $75,000.00, together with all other relief that the Court

deems just and proper, as well as costs and expenses incurred in the prosecution of said claim.

                        COUNT III – WERNER ENTERPRISES, INC.
                                     NEGLIGENCE

       42.     Plaintiff incorporates herein by reference each and every allegation set forth in

paragraphs 1 through 41 as if fully set forth herein.

       43.     Defendant Werner was independently negligent, careless and/or reckless in one or

more of the following respects:

       a.      In failing to have, implement and/or train its drivers on a company policy that

               prohibited drivers from operating its commercial motor vehicles in hazardous

               winter weather conditions;

       b.      In failing to adequately train, instruct and/or supervise Defendant Lagas concerning

               the safe operation of the Werner Truck and trailer;

       c.      In failing to adequately train, instruct and/or supervise Defendant Lagas regarding

               the dangers of operating a commercial motor vehicle in snow, ice and/or other

               winter weather conditions;

       d.      In failing to adequately train, instruct and/or supervise Defendant Lagas regarding

               driver fatigue and/or hours of service requirements and regulations;

                                                  8
       Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 9 of 13




       e.      In failing to adequately train, instruct and/or supervise Defendant Lagas regarding

               not using a cell phone or other electronic device while driving;

       f.      In failing to adequately train, instruct and/or supervise Defendant Lagas regarding

               compliance with the Federal Motor Carrier Safety Regulations;

       g.      In entrusting the Werner Truck and trailer to an individual Werner knew or should

               have known had exhibited a pattern of negligence, incompetence, poor judgment

               and/or recklessness in the operation of commercial motor vehicles;

       h.      In hiring Defendant Lagas and/or entrusting the Werner Truck and trailer to

               Defendand Lagas, an individual it knew or should have known had inadequate

               experience, training, knowledge, judgment and/or skill to safely operate, control

               and/or maintain the subject Werner Truck and trailer;

       44.     As a direct and proximate result of the negligence of Defendant Werner, Plaintiff

has suffered physical injury, along with medical expense, loss of enjoyment of life, lost wages,

loss of earning capacity, disability, disfigurement, pain and suffering, and mental anguish, all in

the past, and will incur additional such damages of those types in the future.

       WHEREFORE, Plaintiff Rose Singer prays for judgment against Defendant Werner

Enterprises, Inc. for an amount in excess of $75,000.00, together with all other relief that the Court

deems just and proper, as well as costs and expenses incurred in the prosecution of said claim.

                             COUNT IV –BENJAMIN JOHNSON
                                     NEGLIGENCE

       45.     Plaintiff incorporates herein by reference each and every allegation set forth in

paragraphs 1 through 44 as if fully set forth herein.

       46.     Defendant Johnson had a duty to act as a reasonable and prudent driver and to use

reasonable care in the operation of the Aviagen Truck.

                                                  9
      Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 10 of 13




       47.    Defendant Johnson breached his duty and was negligent in one or more of the

following respects:

       a.      Failing to operate the Aviagen Truck in a reasonably prudent, safe manner;

       b.      Operating the Aviagen Truck in winter weather road conditions under which it

               was not safe to operate the Aviagen Truck;

       c.      Driving faster than the winter weather road conditions allowed for the Aviagen

               Truck to be safely operated or brought to a controlled stop;

       d.      Failing to remove the Aviagen Truck from the public roadway prior to the crash

               once winter weather road conditions did not allow for the Aviagen Truck to be

               safely operated;

       e.      Failing to keep the vehicle under proper control;

       f.      Failing to properly apply his brakes;

       g.      Following too close;

       h.      Failing to swerve;

       i.      Failing to keep a proper lookout;

       j.      Operating the Aviagen Truck in violation of the Federal Motor Carrier Safety

               Regulations;

       k.      Operating the Aviagen Truck in a distracted state while using a handheld mobile

               device; and

       l.      Any additional negligence, violations of state law or violations of the FMCSRs

               revealed through the discovery process in this case.

       48.    As a direct and proximate result of the negligence of Defendant Johnson, Plaintiff

has suffered physical injury, along with medical expense, loss of enjoyment of life, lost wages,



                                               10
      Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 11 of 13




loss of earning capacity, disability, disfigurement, pain and suffering, and mental anguish, all in

the past, and will incur additional such damages of those types in the future.

       WHEREFORE, Plaintiff Rose Singer prays for judgment against Defendant Benjamin

Johnson for an amount in excess of $75,000.00, together with all other relief that the Court deems

just and proper, as well as costs and expenses incurred in the prosecution of said claim.

                            COUNT V – AVIAGEN, INC.
                   VICARIOUS/RESPONDEAT SUPERIOR LIABILITY

       49.     Plaintiff incorporates herein by reference each and every allegation set forth in

paragraphs 1 through 48 as if fully set forth herein.

       50.     The Aviagen Truck and trailer Defendant Johnson was driving at the time of the

subject crash was owned by and/or leased to Defendant Aviagen.

       51.     At all times relevant herein, defendant Johnson, was an agent, servant and/or

employee of defendant Aviagen.

       52.     At all times relevant herein, Defendant Johnson was acting within the scope and

course of his agency, servitude and/or employment with defendant Aviagen.

       53.     As Defendant Johnson’s principal, master and/or employer, Defendant Aviagen is

vicariously liable for any and all damages that resulted from Defendant Johnson’s negligence

under the doctrine of respondeat superior.

       WHEREFORE, Plaintiff Rose Singer prays for judgment against Defendant Aviagen, Inc.

for an amount in excess of $75,000.00, together with all other relief that the Court deems just and

proper, as well as costs and expenses incurred in the prosecution of said claim.




                                                 11
      Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 12 of 13




                                  COUNT VI – AVIAGEN, INC.
                                      NEGLIGENCE

       54.     Plaintiff incorporates herein by reference each and every allegation set forth in

paragraphs 1 through 53 as if fully set forth herein.

       55.     Defendant Aviagen was independently negligent, careless and/or reckless in one or

more of the following respects:

       a.      In failing to have, implement and/or train its drivers on a company policy that

               prohibits drivers from operating its commercial motor vehicles in hazardous winter

               weather conditions;

       b.      In failing to adequately train, instruct and/or supervise Defendant Johnson

               concerning the safe operation of the Aviagen Truck and trailer;

       c.      In failing to adequately train, instruct and/or supervise Defendant Johnson

               regarding the dangers of operating a commercial motor vehicle in snow, ice and/or

               other winter weather conditions;

       d.      In failing to adequately train, instruct and/or supervise Defendant Johnson

               regarding driver fatigue and/or hours of service requirements and regulations;

       e.      In failing to adequately train, instruct and/or supervise Defendant Johnson

               regarding not using a cell phone or other electronic device while driving;

       f.      In failing to adequately train, instruct and/or supervise Defendant Johnson

               regarding compliance with the Federal Motor Carrier Safety Regulations;

       g.      In entrusting the Aviagen Truck and trailer to an individual Aviagen knew or should

               have known had exhibited a pattern of negligence, incompetence, poor judgment

               and/or recklessness in the operation of commercial motor vehicles;




                                                  12
      Case 2:21-cv-02111-JWB-TJJ Document 1 Filed 03/01/21 Page 13 of 13




       h.      In hiring Defendant Johnson and/or entrusting the Aviagen Truck and trailer to

               Defendant Johnson, an individual it knew or should have known had inadequate

               experience, training, knowledge, judgment and/or skill to safely operate, control

               and/or maintain the subject Aviagen Truck and trailer;

       56.     As a direct and proximate result of the negligence of Defendant Aviagen, Plaintiff

has suffered physical injury, along with medical expense, loss of enjoyment of life, lost wages,

loss of earning capacity, disability, disfigurement, pain and suffering, and mental anguish, all in

the past, and will incur additional such damages of those types in the future.

       WHEREFORE, Plaintiff Rose Singer prays for judgment against Defendant Aviagen, Inc.

for an amount in excess of $75,000.00, together with all other relief that the Court deems just and

proper, as well as costs and expenses incurred in the prosecution of said claim.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby requests a trial by jury on all claims in this Complaint.

                             REQUEST FOR PLACE OF TRIAL

       Pursuant to Local Rule 40.2, Plaintiff hereby requests that the trial be held in Kansas City,

Kansas.

                                              Respectfully submitted,

                                              KUHLMAN & LUCAS, LLC

                                              /s/ Chad C. Lucas
                                              Chad C. Lucas           KS # 20549
                                              4700 Belleview Avenue, Suite 300
                                              Kansas City, Missouri 64112
                                              T: 816-799-0330
                                              F: 816-799-0336
                                              chad@kuhlmanlucas.com
                                              ATTORNEY FOR PLAINTIFFS




                                                13
